In two related proceedings pursuant to Social Services Law § 384-b to terminate the parental rights of the mother on the ground that she permanently neglected her children Crystal Marie D. and Juan Anthony D., the mother appeals from two orders of fact-finding and disposition (one as to each child) of the Family Court, Kings County (Porzio, J.), both dated July 18, 2000, which, after a hearing, found that she permanently neglected her two children and terminated her parental rights.
Ordered that the orders of fact-finding and disposition are affirmed, without costs or disbursements.
The agency fulfilled its duty to encourage the parental relationship between the mother and her children. Consequently, the Family Court correctly determined that the agency exercised diligent efforts to strengthen that relationship (see, Matter of Carmen N., 237 AD2d 607).
The Family Court properly determined that the mother permanently neglected her two children within the meaning of Social Services Law § 384-b (7). During the one-year period between February 1997 and February 1998, the mother visited her children only three or four times despite the agency’s persistent efforts to arrange visitation (see, Matter of Hasson B., 219 AD2d 649). Further, the mother’s failure to overcome her drug abuse problem was sufficient to support a finding that she failed to plan for her children’s future (see, Matter of Vincent M., 255 AD2d 515). Altman, J.P., Smith, S. Miller and Cozier, JJ., concur.